Citation Nr: 0305682	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
prostate cancer.

2.  Entitlement to a higher level of special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1967 to July 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in April 2001.


FINDINGS OF FACT

1.  On September 25, 2002, prior to the promulgation of a 
decision in the appeal, the appellant requested a withdrawal 
of his appeal for a compensable rating for residuals of 
prostate cancer.

2.  In an August 1999 rating decision, the veteran was 
awarded special monthly compensation at the statutory rate 
for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met with respect to his claim for a 
compensable rating for residuals of prostate cancer. 
38 U.S.C.A. §  7105 (d)(5) (West 2002); 38 C.F.R. §  
20.204(b)(c) (2002).

2.  An increase in special monthly compensation based on the 
loss of use of a creative organ is not warranted.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Prostate Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  Here, the veteran explained in 
September 2002 correspondence that he was cancer free, and 
recognized that he had no compensable residuals from his 
prostate cancer.  He therefore did not desire "to continue 
and claim for benefits...."  Accordingly, the appeal regarding 
a compensable rating for residuals of prostate cancer is 
dismissed without prejudice.

Special Monthly Compensation

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Where, as here, 
factual findings are not in dispute and not determinative and 
the question is one of law, the VCAA is not applicable.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The veteran has 
received ample notice of the controlling law, and has had the 
opportunity to present his arguments at a hearing.

Special monthly compensation is awarded where a veteran has 
lost the use of a creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  Here, the veteran has erectile 
dysfunction and impotence secondary to treatment for his 
service-connected prostate cancer.  In an August 1999 rating 
decision he was awarded special monthly compensation at the 
rate set by statute for loss of use of a creative organ, 
effective from July 1997.  

The veteran argues that the rate of special monthly 
compensation awarded is inadequate to compensate him for his 
loss.  The rate of special monthly compensation is set by 
law.  38 U.S.C.A. § 1114(k).  The veteran was awarded the 
amount set by statute.  As a matter of law, a higher rate of 
special monthly compensation may not be granted.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.


ORDER

The appeal for a compensable rating for residuals of prostate 
cancer is dismissed.

A higher rate of special monthly compensation for loss of use 
of a creative organ is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

